Name: Commission Regulation (EEC) No 545/79 of 22 March 1979 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  foodstuff;  marketing
 Date Published: nan

 No L 72/ 16 Official Journal of the European Communities 23 . 3 . 79 COMMISSION REGULATION (EEC) No 545/79 of 22 March 1979 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products , ice-cream and other foodstuffs was carried out ; whereas, under Article 6 of the above ­ mentioned Regulation , the time when a transaction is carried out is considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member States concerned, in which the amount involved in the transaction becomes due and payable ; whereas , however, under Article 4 (3) of Regulation (EEC) No 878 /77, deroga ­ tions may be made from the above provisions ; Whereas , as regards conversion into national currency of the minimum prices fixed in respect of each parti ­ cular invitation to tender, it is necessary, having regard to the interest of the operator in knowing as soon as he has submitted his tender the price which he will have to pay in national currency, and also with a view to simplifying monitoring procedures, to use the repre ­ sentative rate valid on the closing date for the submis ­ sion of tenders of the particular invitation to tender concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ), as last amended by Regula ­ tion (EEC) No 2580/78 (4 ), and in particular Article 4 (3) thereof, Whereas, under Article 16 ( 1 ) of Commission Regula ­ tion (EEC) No 262/79 (5 ), the selling prices of the butter are to be determined according to the tendering procedure on the basis of a minimum level fixed in units of account in respect of each particular invita ­ tion to tender ; Whereas , in order to avoid administrative difficulties which could arise in practice , and in order to ensure uniform application in Member States, the rate to be used for the purpose of converting the price into national currency should be stated ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 878/77 provides that, as regards the effects on rights and obli ­ gations existing at the time when a representative rate is altered, the provisions of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (6), which are laid down for the purpose of altering the relationship between the parity of the currency of a Member State and the value of the unit of account, shall apply ; Whereas, under Article 4 (2) of Regulation (EEC) No 1134/68 , the sums stated therein are to be paid by using the conversion rate which was in force at the time when the transaction or part of the transaction HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 16 of Regulation (EEC) No 262/79 : '3 . Conversion into national currency of the minimum price referred to in paragraph 1 and of the price which the successful tenderers will have to pay shall be carried out on the basis of the representative rate valid on the closing date for the submission of tenders of the particular invitation to tender concerned .' (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (*) OJ No L 204, 28 . 7 . 1978 , p. 6 . 3 OJ No L 106, 29 . 4 . 1977, p. 27 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (&lt;) OJ No L 309, 1 . 11 . 1978 , p . 13 . ( ») OJ No L 41 , 16 . 2 . 1979, p . 1 . (') OJ No L 188 , 1 . 8 . 1968 , p . 1 . 23 . 3 . 79 Official Journal of the European Communities No L 72/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 March 1979 . For the Commission Finn GUNDELACH Vice-President